Defendant, an inmate, was charged in an indictment with promoting prison contraband in the first degree after he was found to be in possession of a sharpened piece of plexiglass with a tape handle. He subsequently pleaded guilty to attempted promoting prison contraband in the first degree. In accordance with the plea agreement, he was sentenced as a second felony offender to IV2 to 3 years in prison, to run consecutively to the prison term he was then serving. This appeal followed.
*1178Appellate counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Rose, J.R, Lahtinen, McCarthy, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.